Exhibit 10.1
Execution Version
MASTER AMENDMENT AND SUPPLEMENT TO COAL MINING AND TRANSPORTATION LEASE
AGREEMENTS AND PARENT GUARANTY
THIS MASTER AMENDMENT AND SUPPLEMENT TO COAL MINING AND TRANSPORTATION LEASE
AGREEMENTS AND PARENT GUARANTY (this “Master Agreement”) is made as of the 30th
day of June, 2020 (the “Effective Date”), by and among NRP (Operating) LLC, a
Delaware limited liability company (“NRP”), WPP LLC, a Delaware limited
liability company (“WPP”), HOD LLC, a Delaware limited liability company
(“HOD”), Independence Land Company, LLC, a Delaware limited liability company
(“Independence Land”), and Williamson Transport LLC, a Delaware limited
liability company (“Williamson Transport” and, together with NRP, WPP, HOD, and
Independence Land, the “NRP Parties”); and Foresight Energy LP, a Delaware
limited partnership (“Foresight LP”), Foresight Energy GP LLC, a Delaware
limited liability company (“Foresight GP”), Foresight Energy LLC, a Delaware
limited liability company (“Foresight LLC”), Macoupin Energy, LLC, a Delaware
limited liability company (“Macoupin”), Williamson Energy, LLC, a Delaware
limited liability company (“Williamson”), Sugar Camp Energy, LLC, a Delaware
limited liability company (“Sugar Camp”), Hillsboro Energy LLC, a Delaware
limited liability company (“Hillsboro”), Foresight Energy Resources LLC, a
Delaware limited liability company (“Foresight Energy Resources”), Foresight
Energy Operating LLC, a Delaware limited liability company (“Foresight Energy
Operating),” and together with Foresight LP, Foresight GP, Foresight LLC,
Macoupin, Williamson, Sugar Camp, Hillsboro, and Foresight Energy Resources, the
“Foresight Parties”). Each of the above may be referred to collectively herein
as the “Parties” or individually as a “Party.”
WHEREAS, WPP, HOD, Independence Land, and Williamson Transport are wholly owned
subsidiaries of NRP; and
WHEREAS, Foresight GP is the general partner of and manages Foresight LP; and
WHEREAS, Foresight LP was the ultimate parent company of the Foresight Parties
prior to the Effective Date;
WHEREAS, Foresight LLC is a wholly owned subsidiary of Foresight LP; and
WHEREAS, Macoupin, Williamson, Sugar Camp, and Hillsboro are wholly owned
subsidiaries of Foresight LLC;
WHEREAS, WPP and Williamson are parties to an Amended and Restated Coal Mining
Lease Agreement, dated August 14, 2006, wherein WPP leased to Williamson certain
coal seams in Williamson and Franklin Counties, Illinois (said lease as amended,
supplemented or otherwise modified, is hereinafter referred to as the “WPP
Williamson Lease”); and



--------------------------------------------------------------------------------



WHEREAS, Independence Land and Williamson are parties to a Coal Mining Lease
Agreement, dated March 13, 2006, as amended, wherein Independence Land leased to
Williamson certain coal seams in Williamson County, Illinois (said lease as
amended, supplemented or otherwise modified, is hereinafter referred to as the
“Independence Land Williamson Lease”); and
WHEREAS, Independence Land and Williamson are parties to an Overriding Royalty
Agreement, dated March 13, 2006, on certain properties in Williamson and
Franklin Counties, Illinois (hereinafter referred to as the “Independence Land
Override”); and
WHEREAS, Williamson and Williamson Transport are parties to an Amended and
Restated Surface Sublease and Operation Agreement, dated October 15, 2006,
wherein Williamson subleased to Williamson Transport certain property to operate
a rail loadout facility in Williamson County, Illinois (said sublease as
amended, supplemented or otherwise modified, is hereinafter referred to as the
“Williamson Transport Lease”); and
WHEREAS, WPP was assigned a deeded overriding royalty interest reservation by
Coal Properties Corporation on certain properties conveyed by Coal Properties
Corporation to Fairview Land Company by certain Special Warranty Deeds in
Williamson and Franklin Counties, Illinois by an Assignment and Assumption
Agreement recorded in Williamson County Clerk and Recorder’s office in Book 314,
Page 332 and Franklin County Clerk and Recorder’s office in Book 2008, Page 5899
(said overriding royalty interests hereinafter referred to as “CPC Williamson
Overrides”); and
WHEREAS, WPP and Macoupin are parties to a Coal Mining Lease and Sublease
Agreement, dated January 27, 2009, wherein WPP leased to Macoupin a certain coal
seam in Macoupin County, Illinois (said lease as amended, supplemented or
otherwise modified, is hereinafter referred to as the “Macoupin Lease”); and
WHEREAS, HOD and Macoupin are parties to a Lease Agreement, dated January 27,
2009, wherein HOD leased to Macoupin a rail loadout facility situated in
Macoupin County, Illinois (hereinafter referred to as the “Macoupin Rail Load
Out Agreement”); and
WHEREAS, HOD and Macoupin are parties to a Lease Agreement, dated January 27,
2009, wherein HOD leased to Macoupin a rail loop situated in Macoupin County,
Illinois (hereinafter referred to as the “Macoupin Rail Loop Agreement” and,
together with the Macoupin Lease and the Macoupin Rail Load Out Agreement, the
“Macoupin Agreements”); and
WHEREAS, WPP and Hillsboro are parties to a Coal Mining Lease and Sublease
Agreement, dated September 10, 2009, wherein WPP leased to Hillsboro a certain
coal seam in
2



--------------------------------------------------------------------------------



Montgomery and Bond Counties, Illinois (said lease as amended, supplemented or
otherwise modified, is hereinafter referred to as the “Hillsboro Lease”); and
WHEREAS, Foresight LP and WPP are parties to that certain Limited Commercial
Guaranty, dated as of October 19, 2018 pursuant to which Foresight LP guaranteed
certain obligations of Hillsboro to NRP pursuant to the Hillsboro Lease (the
“Hillsboro Guaranty”); and
WHEREAS, Sugar Camp and HOD are parties to a Surface Sublease, dated March 6,
2012, wherein Sugar Camp subleased to HOD certain property to operate a rail
loadout facility in Franklin County, Illinois and such subleased property is
leased by HOD to Sugar Camp by Lease Agreement, dated March 6, 2012 (said
sublease and lease agreements hereinafter referred to together as the “Sugar
Camp Lease”); and
WHEREAS, the WPP Williamson Lease, the Independence Land Williamson Lease, the
Independence Land Override, the Williamson Transport Lease, the CPC Williamson
Overrides, the Macoupin Agreements, the Hillsboro Lease, and the Sugar Camp
Lease are collectively referred to herein as the “Subject Agreements;” and
WHEREAS, as of the Effective Date Foresight Parties collectively owe the NRP
Parties six million seven hundred and fifty thousand dollars ($6,750,000) in
past due minimum royalties that were due on January 20, 2020 pursuant to certain
of the Subject Agreements (the “Past Due Amount”); and
WHEREAS, on March 9, 2020, the NRP Parties and the Foresight Parties entered
into that certain Restructuring Support Agreement (the “RSA”) pursuant to which
the Parties agreed to amend certain agreements among the Parties to reflect the
terms of the RSA; and
WHEREAS, on March 10, 2020, each of the Foresight Parties, together with certain
of their affiliates filed petitions with the United States Bankruptcy Court for
the Eastern District of Missouri (the “Bankruptcy Court”) pursuant to Chapter 11
of the United States Bankruptcy Code styled as In re Foresight Energy LP et al.,
Bankruptcy Case No. 20-41308 (the “Bankruptcy Cases”); and
WHEREAS, pursuant to the RSA, the Foresight Parties agreed to assume the
agreements set forth on Exhibit A hereto, including the Subject Agreements,
(collectively, the “Consenting Counterparty Agreements”) as of the Effective
Date in connection with the confirmation of any filed plan of reorganization in
the Bankruptcy Cases; and
WHEREAS, pursuant to the RSA, the Parties agreed to suspend certain provisions
of the Subject Agreements for the period beginning January 1, 2020 through
December 31, 2021 (such period, the “Alternative Payment Period”) and instead
the Foresight Parties shall make certain
3



--------------------------------------------------------------------------------



alternative payments to the NRP Parties during such Alternative Payment Period,
all as further described below; and
WHEREAS, pursuant to the RSA, the Parties agreed on terms for the payment to NRP
of the Past Due Amount; and
WHEREAS, pursuant to the RSA, the Parties agreed to make certain amendments to
the Macoupin Agreements for the remaining term of such agreements, all as
further described below; and
WHEREAS, pursuant to the RSA, the Parties agreed that the other terms and
conditions of each of the Consenting Counterparty Agreements not specifically
addressed herein will remain in full force and effect both during and after the
Alternative Payment Period through the remaining term of each Consenting
Counterparty Agreement; and
WHEREAS, pursuant to the RSA, Foresight LP agreed that the reorganized parent of
the Foresight Parties shall provide an unconditional guaranty of the obligations
of the Foresight Parties to the NRP Parties under the Consenting Counterparty
Agreements (the “Parent Guaranty”) for the remaining terms of the Consenting
Counterparty Agreements; and
WHEREAS, pursuant to the RSA, the Parties agreed that any breach by a Foresight
Party under this Master Agreement or any of the Consenting Counterparty
Agreements shall constitute a breach of each of this Master Agreement and each
Consenting Counterparty Agreement; and, if any such breach is not cured within
the timeframe set forth in this Master Agreement or in the applicable Consenting
Counterparty Agreement, such breach shall constitute an event of default under
this Master Agreement and under each of the Consenting Counterparty Agreements,
and the NRP Parties may, at their option, pursue any and all remedies available
hereunder or under any Consenting Counterparty Agreement or pursuant to
applicable law; and
WHEREAS, the Foresight Parties have made, and the NRP Parties have received,
certain Alternative Payments (as defined below), as well the 2020 payment with
respect to Macoupin (as described below), said Alternative Payments and 2020
Macoupin Payment totaling $15,822,263.00 as set forth on Exhibit B hereto (the
“2020 Paid Amounts”), which amounts were paid to NRP pursuant to the RSA; and
WHEREAS, on June 23, 2020, the Bankruptcy Court conducted a confirmation hearing
on the Second Amended Joint Chapter 11 Plan of Reorganization of Foresight
Energy LP and Its Affiliated Debtors (the “Plan”); and
WHEREAS, on June 24, 2020, the Bankruptcy Court entered an order confirming the
Plan, pursuant to which the Foresight Parties were authorized to reorganize; and
4



--------------------------------------------------------------------------------



WHEREAS, on the Effective Date, pursuant to the Plan, the Foresight Parties will
emerge from their Bankruptcy Cases, and Foresight Energy Resources will become
the ultimate parent company of the Foresight Parties (the “Reorganized Parent”);
and
WHEREAS, the Parties desire to enter into this Master Agreement to amend the
Subject Agreements in order to implement the terms of the RSA as described in
the foregoing recitals and on the terms and conditions described below.
NOW THEREFORE, in consideration of the foregoing which are not mere recitals,
but which are an integral part hereof, the Parties hereby agree as follows:
I.Assumption of Consenting Counterparty Agreements
On the Effective Date, (A) this Master Agreement shall be executed by the
Parties and become effective and (B) the Consenting Counterparty Agreements
shall be assumed by the Foresight Parties and shall be modified as described in
this Master Agreement.
II.Alternative Payment Period
Capitalized terms used in this Article II but not defined herein shall have the
meanings given to them in the referenced Subject Agreements.
A.During the Alternative Payment Period, and only during such period, the
Parties hereby agree to suspend the following provisions (collectively the
“Suspended Payment Provisions”) of the Subject Agreements:
1.WPP Williamson Lease: (a) the Tonnage Royalty and Quarterly Deficiency
Payments pursuant to Section 4; and (b) the Wheelage Charges with respect to New
Foreign Coal pursuant to Section 16.
2.Independence Land Williamson Lease: (a) the Tonnage Royalty and Quarterly
Deficiency Payments pursuant to Section 4; and (b) the Wheelage Charge pursuant
to Section 15.
3.Independence Land Override: the overriding royalty payable pursuant to Section
1.
4.Williamson Transport Lease: (a) the load out fee for coal produced from the
Primary Property and any Foreign Coal that is not New Foreign Coal pursuant to
Section 8.1; (b) the New Foreign Coal Fee pursuant to Section 8.1; and (c) the
fee payable pursuant to Section 8.9.
5



--------------------------------------------------------------------------------



5.CPC Williamson Overrides: The amounts payable pursuant to the CPC Williamson
Overrides.
6.Hillsboro Lease: (a) The Tonnage Royalty and Quarterly Minimum Royalty
Payments pursuant to Section 4; and (b) the wheelage charges pursuant to Section
16.
7.Sugar Camp Lease: The Tonnage Fee pursuant to Section 8.1.
B.In lieu of making payments under the foregoing provisions during the
Alternative Payment Period, the Foresight Parties have paid and shall continue
to pay to the NRP Parties the amounts set forth on Exhibit B hereto on the due
dates set forth on such schedule (the “Alternative Payments”). The Foresight
Parties also shall pay to the NRP Parties the Past Due Amount in the amounts and
on the due dates set forth on Exhibit B. The 2020 Paid Amounts have been
credited towards the total amount of the Alternative Payments due in 2020, as
set forth on Exhibit B. All Alternative Payments are non-recoupable; the
Foresight Parties shall have no right to recoup Alternative Payments in any
manner or at any time during or after the Alternative Payment Period, including
without limitation under the recoupment provisions of the Subject Agreements.
Past Due Amounts are not recoupable at any time during or after the Alternative
Payment Period, except as specifically provided in Section II.D.4. In addition,
no amount of the Alternative Payments shall apply to Foresight LP’s maximum
payment obligation pursuant to Section 1(A) of the Hillsboro Guaranty.
C.During the Alternative Payment Period, the following provisions also shall
apply:
1.During the Alternative Payment Period, certain recoupable balances under the
Independence Land Williamson Lease (due on July 20, 2016, October 20, 2016, and
January 20, 2017), shall expire on the dates set forth on Exhibit C hereto (such
schedule, the “Williamson Recoupment Schedule”). “Expire” means that after the
stated expiration date, the recoupable balances are no longer recoupable at any
time, under the terms of the Subject Agreements or otherwise, but are
permanently and forever surrendered.
2.The Foresight Parties shall not be permitted to declare Force Majeure or
otherwise suspend performance of any obligations or exercise termination rights
under any Subject Agreement.
3.Hillsboro shall not be permitted to exercise its surrender rights under the
Hillsboro Lease.
4.The Foresight Parties shall continue to abide by all other terms and
conditions of the Consenting Counterparty Agreements, including, without
limitation,
6



--------------------------------------------------------------------------------



providing all reports as required thereunder, reimbursing all property taxes as
required thereunder and continuing all indemnification obligations as required
thereunder.
5.The Foresight Parties agree that they shall not enter into any coal sales or
supply agreements during the Alternative Payment Period with the intention of or
that would have the effect of avoiding the application of the Suspended Payment
Provisions with respect to the coal subject to any such agreements after the
Alternative Payment Period.
D.Following the Alternative Payment Period and as of January 1, 2022:
1.The Suspended Payment Provisions shall be reinstated in full force and effect.
The Parties hereby further agree that (a) all Tonnage Royalties, Tonnage Fees,
and overriding royalties referred to in Section II.A. above for sales occurring
during the month of December 2021 shall be payable on January 20, 2022 and shall
not be deemed to be part of the Alternative Payments; (b) Quarterly Deficiency
Payments and Quarterly Minimum Payments shall not be due for the fourth quarter
of 2021, and that the first due date for Quarterly Deficiency Payments and
Quarterly Minimum Payments after the expiration of the Alternative Payment
Period shall be April 20, 2022 (with respect to the first quarter of 2022); and
(c) wheelage charges and fees accruing during the 2021 calendar year shall be
payable on January 20, 2022.
2.The provisions suspended by Sections II.C.2. and II.C.3. above shall be
reinstated in full force and effect, and the terms and conditions of the
Consenting Counterparty Agreements shall continue to apply, except as expressly
amended herein.
3.The Foresight Parties shall continue to be unable to recoup any of the
Alternative Payments or any portion of the Past Due Amount, except for payments
that have not expired as specifically set forth on the Williamson Recoupment
Schedule.
4.The Foresight Parties shall be entitled to recommence recoupment of payments
made after the Alternative Payment Period under the terms of the WPP Williamson
Lease and the Independence Land Williamson Lease as set forth on the Williamson
Recoupment Schedule (Exhibit C) subject to the expiration dates set forth on
said schedule. In addition, for the avoidance of doubt, the Foresight Parties
shall be entitled to recoup the payments described in Section II.D.1(a) above
made in January 2022 pursuant to the WPP Williamson Lease and the Independence
Land Williamson Lease with respect to December 2021 under the terms of such
leases.
5.Articles III through V hereof shall remain in full force and effect with
respect to all Consenting Counterparty Agreements.
7



--------------------------------------------------------------------------------



III.Special Provisions Regarding Macoupin Agreements and Macoupin Mine Complex
        The Parties acknowledge that the Macoupin coal mine and the related
infrastructure, including the rail load out and rail loop (collectively, the
“Macoupin Mine Complex”), has temporarily ceased production. Accordingly, the
Parties hereby agree as follows:
A.As of the Effective Date, the Foresight Parties shall no longer be obligated
to pay (a) any Tonnage Royalty or Quarterly Deficiency Payments (other than such
amounts included in the Past Due Amount) pursuant to Section 4 of the Macoupin
Lease; (b) any Tonnage Fee pursuant to Section 8.1 of the Macoupin Rail Load Out
Agreement; or (b) any Tonnage Fee pursuant to Section 8.1 of the Macoupin Rail
Loop Agreement. In addition, the Foresight Parties may not mine, produce,
process, or transport any coal at any time at the Macoupin Mine Complex, except
as provided in Section III.E. below.
B.The Foresight Parties shall pay to the NRP Parties the amount of two million
dollars ($2,000,000) each calendar year, beginning in 2020. Payments under this
Section III.B. shall be paid in quarterly installments of five hundred thousand
($500,000) per quarter on each January 20, April 20, July 20, and October 20
beginning on January 20, 2021. The Parties acknowledge that the 2020 payment has
been paid to the NRP Parties as part of the 2020 Paid Amounts as reflected on
Exhibit B hereto. The Parties agree that the payments made to the NRP Parties
pursuant to this Section III.B. shall not be recoupable at any time.
C.The Foresight Parties hereby permanently release their rights to recoup the
recoupable balance of six million five hundred ninety-five thousand nine hundred
twenty-six dollars and ninety-five cents ($6,595,926.95) existing under the
Macoupin Agreements as of January 1, 2020.
D.At all times after the Effective Date when the Macoupin Mine Complex remains
in temporary cessation of production, the Foresight Parties shall take
reasonably prudent actions to preserve optionality and to best preserve,
protect, and store the equipment, infrastructure, and property located at the
Macoupin Mine Complex without altering the temporary cessation of production
status currently in effect at the Macoupin Mine Complex. The Foresight Parties
shall not remove any currently installed belt structure, belting, track, power
and electrical cables or plumbing from the Macoupin Mine Complex without the
prior written consent of NRP, but the Foresight Parties may remove any such
uninstalled supplies from inventory. The Foresight Parties shall make an
inventory of any items removed from the underground portions of the mine and
provide such inventory to NRP within thirty (30) days of the date of such
removal. The Foresight Parties may transfer mobile equipment from the Macoupin
Mine Complex to other Foresight Party mines on an as-needed basis and shall
provide records of such transfers to
8



--------------------------------------------------------------------------------



NRP on a quarterly basis, on or before the 20th day following the end of each
respective calendar quarter (April 20, July 20, October 20, and January 20).
E.At any time after the Effective Date if the events described in Sections
III.F.1. or III.F.2. have not occurred, the Foresight Parties may, in their sole
discretion, determine to resume coal production and/or processing at the
Macoupin Mine Complex and shall notify NRP in writing prior to any such
resumption of coal production and/or processing. Following such notice, and
prior to resumption of coal production and/or processing, the Foresight Parties
and the NRP Parties shall negotiate in good faith to enter into new mutually
acceptable lease agreements with respect to the Macoupin Mine Complex. Inability
to reach agreement does not indicate lack of good faith.
F.At any time on or after January 1, 2024:
1.NRP may, in its sole discretion, cause the Foresight Parties to irrevocably
transfer to NRP, free and clear of all liens and encumbrances (other than any
encumbrances associated with the transfer of the permits), the Macoupin Mine
Complex together with all permits, surface infrastructure and facilities, and
the equipment listed on Exhibit D hereto for no consideration. Insofar as permit
transfers require governmental approval which will occur subsequent to such
transfer, the Foresight Parties and NRP shall enter into a contract mining
agreement to govern the rights and obligations of each Party with regard to said
permits as is customary in the industry including without limitation (a) all
liabilities, conditions, obligations, responsibilities and other matters
pertaining to such permits shall be the responsibility of the transferee and (b)
the transferee shall have the right to continue mining and reclamation
obligations, at the sole cost of transferee, under the terms and conditions of
the permits. In exchange for such transfers, NRP shall assume all liabilities
associated with the Macoupin Mine Complex, including any reclamation
obligations.
2.The Foresight Parties may offer to sell the Macoupin Mine Complex (including
all assets described in Section III.F.1. above) to NRP for one dollar ($1.00).
If NRP determines to accept such offer, NRP also shall assume all liabilities
associated with the Macoupin Mine Complex, including reclamation obligations.
Provided that the Foresight Parties first have made such offer and NRP has
determined not to accept such offer, the Foresight Parties may, in their sole
discretion, permanently seal the Macoupin Mine Complex, and the Macoupin
Agreements shall terminate at such time with no further liability thereunder by
any Party, except, the Foresight Parties shall abide by all post termination
obligations under the Macoupin Agreements, including reclamation and
indemnification obligations.
9



--------------------------------------------------------------------------------



3.To the extent the events described in Sections III.F.1. or III.F.2. have not
occurred, the provisions of Sections III.A. through III.E. hereof shall continue
to apply and remain in full force and effect.
G.To the extent not specifically modified in this Article III, the terms and
conditions of the Macoupin Agreements shall remain in full force and effect.
IV.Defaults by Foresight Parties and Remedies of the NRP Parties
A.If at any time after the Effective Date (any such event described below, an
“Event of Default”):
1.Any Foresight Party shall fail or default in the payment of any amounts due
under this Master Agreement or under any of the Consenting Counterparty
Agreements (including, but not limited to, Alternative Payments, Tonnage
Royalty, Annual Minimum Royalty or other royalty, wheelage, taxes, or interest)
required to be paid by it hereunder when and as the same becomes due and payable
and any such default continues for a period of fifteen (15) days after written
demand by NRP; or
2.Any Foresight Party shall otherwise default under this Master Agreement,
including any default under Article V (Parent Guaranty); or
3.Any Foresight Party shall default under any Consenting Counterparty Agreement,
and such default is not cured within the applicable time period and after the
notice requirements in any such Consenting Counterparty Agreement;
B.Then, in any such Event of Default, the NRP Parties may, in their sole
discretion:
1. Terminate this Master Agreement and any or all Consenting Counterparty
Agreements and all of the right, title and interest of the Foresight Parties in
and to any leased premises or other property leased pursuant to any Consenting
Counterparty Agreement without any further notice;
2. Re-enter and take possession of any leased premises pursuant to the terms of
the Consenting Counterparty Agreements, including all improvements and trade
fixtures1

1 For all purposes under this Agreement the term “trade fixture” is defined as
an item of personal property that is attached or annexed to the Leased Premises
(as defined in the respective Consenting Counterparty Agreement) by a Foresight
Party for the purpose of carrying on the Consenting Counterparty’s business. or
attached or annexed to any real estate used by a Foresight Party in operations
for the mining of the coal within said Leased Premises for the purpose of
carrying on the Foresight Party’s business, regardless of the means by which the
item has been attached or annexed to the real estate and without regard to the
intent of the Foresight Party with regard to permanency or any other factor.
10



--------------------------------------------------------------------------------



2 located within the leased premises at the time of the Event of Default,
without compensation to such Foresight Party, and without refund of any
royalties or other amounts paid hereunder or under any Consenting Counterparty
Agreement, and hold and possess the same as the NRP Parties’ absolute property
free and clear of any claims of, by or through any Foresight Party, and pursue
any and all other remedies available under the laws of the State of Illinois;
3. Proceed to collect any and all amounts due from any Foresight Party or their
affiliates to any NRP Party, including but not limited to rental and royalties
due or accrued up to the time of termination and reentry by NRP, including
interest at the highest effective prime interest rate as then reported in the
Wall Street Journal plus three percent (3%) calculated daily from the date each
such payment was due until such date each payment is received by such NRP Party
in any manner permitted under the laws of the State of Illinois and/or the
government of the United States; and
4. Exercise any and all rights and remedies under the Parent Guaranty as
described in Article V below.
C.All such remedies provided in this Master Agreement and any Consenting
Counterparty Agreements shall be deemed cumulative and not exclusive.
V.Parent Guaranty
A.In consideration of the benefits inuring to the Foresight Parties, including
Foresight LP and the Reorganized Parent (Foresight LP and the Reorganized
Parent, collectively, the “Parent Guarantor”) pursuant to this Master Agreement,
the receipt and sufficiency of which is acknowledged by them without limitation
to the NRP Parties to be sufficient and adequate, the Parent Guarantor hereby
unconditionally guarantees the punctual performance and payment of all of the
Foresight Parties’ obligations and covenants under this Master Agreement and the
Consenting Counterparty Agreements, including without limitation, the payment of
all Alternative Payments, including payment of the Past Due Amounts, tonnage
royalty and minimum payments, property tax reimbursements, and indemnity
obligations, as provided herein and therein. The Parent Guaranty set forth in
this Article V shall remain in full force and effect beginning on the Effective
Date of this Master Agreement and continuing until all obligations of the
Foresight Parties under this Master Agreement and the Consenting Counterparty
Agreements, and any and all renewals and extensions thereof, have been fully
satisfied and discharged by the Foresight Parties or waived in writing by the
NRP Parties. The provisions of this Article V shall be binding upon Parent
Guarantor and Parent Guarantor’s successors and assigns, and shall inure to the
benefit of the NRP Parties and their successors and assigns; provided that, the
obligations of Parent Guarantor under this Article V may not be assigned by
Parent Guarantor without the advance written consent of NRP, which consent may
be withheld in NRP’s sole discretion.

2 For all purposes under this Agreement the term “trade fixture” is defined as
an item of personal property that is attached or annexed to the Leased Premises
(as defined in the respective Consenting Counterparty Agreement) by a Foresight
Party for the purpose of carrying on the Consenting Counterparty’s business. or
attached or annexed to any real estate used by a Foresight Party in operations
for the mining of the coal within said Leased Premises for the purpose of
carrying on the Foresight Party’s business, regardless of the means by which the
item has been attached or annexed to the real estate and without regard to the
intent of the Foresight Party with regard to permanency or any other factor.
11



--------------------------------------------------------------------------------



B.This Parent Guaranty is a guaranty of payment and performance and not of
collection. Parent Guarantor hereby waives notice of acceptance of this guaranty
and all other notices in connection herewith or in connection with the
liabilities, obligations and duties guaranteed hereby, including notices to it
of default by any Foresight Party under this Master Agreement or under any
Consenting Counterparty Agreements, and Parent Guarantor hereby waives
diligence, presentment, protest, demand and suit on the part of any NRP Party in
the enforcement of any liability, obligation or duty guaranteed hereby. Parent
Guarantor further agrees that no NRP Party shall be required to first or
concurrently enforce against any Foresight Party or any other person, any
liability, obligation or duty guaranteed hereby before seeking enforcement
thereof against Parent Guarantor. The liabilities or obligations of Parent
Guarantor under this Article V shall not be affected by any indulgence,
compromise, waiver, settlement or variation of terms which may be extended to
any Foresight Party by any NRP Party, or agreed upon by any Foresight Party, on
the one hand, and any NRP Party, on the other hand, and shall not be affected by
any permitted assignment or sublease by any Foresight Party of its interest in
this Master Agreement or any Consenting Counterparty Agreement, nor shall the
liabilities or obligations of Parent Guarantor hereunder be affected by the
insolvency, bankruptcy (voluntary or involuntary), or reorganization of any
Foresight Party, nor by the voluntary or involuntary liquidation, sale, or other
disposition of all or substantially all of the assets of any Foresight Party.


C.The NRP Parties shall be entitled to bring any suit, action or proceeding
directly against Parent Guarantor for the enforcement of any provision of this
Article V, and it shall not be necessary in any such suit, action or proceeding
to make any other Foresight Party a party thereto. This Parent Guaranty may not
be modified or amended without the prior written consent of NRP and Parent
Guarantor and any attempted modification or amendment without such consent shall
be null and void.


D.Each of Parent Guarantor and each Foresight Party represents and warrants to
the NRP Parties that (i) no representations or agreements of any kind have been
made to Parent Guarantor which would limit or qualify in any way the terms of
this guaranty; (ii) Parent Guarantor has full power, right and authority to
enter into this guaranty; and (iii) the provisions of this Article V do not
conflict with or result in a default under any agreement or other instrument
binding upon Parent Guarantor and do not result in a violation of any law,
regulation, court decree or order applicable to Parent Guarantor and no consent
of any party, which consent has not been obtained, is required by Parent
Guarantor, or any of them, to enter into and deliver this guaranty.


E.The Parties acknowledge and agree that the terms and provisions of the
Hillsboro Guaranty shall remain in full force and effect and that Parent
Guarantor’s obligations thereunder shall continue in addition to Parent
Guarantor’s obligations hereunder.
12



--------------------------------------------------------------------------------





F.If any Consenting Counterparty Agreement is assigned or otherwise transferred
(whether in connection with the transfer of all or substantially all of the
equity or assets of any Foresight Subsidiary (as defined below)) to any other
entity of which Parent Guarantor is not the ultimate parent company, including
to any affiliate of the Foresight Parties that is not the ultimate parent
company and whether or not such transfer or assignment requires the consent of
any NRP Party pursuant to the terms of such Consenting Counterparty Agreement
(such transferee, the “Foresight Transferee”), Parent Guarantor’s obligations
under this Section V. shall forever cease with respect to the specific
obligations transferred to the Foresight Transferee; provided, however, that no
Consenting Counterparty Agreement may be assigned or otherwise transferred (even
if such assignment or transfer is permitted under the terms of the applicable
Consenting Counterparty Agreement) unless the ultimate parent of the Foresight
Transferee also shall agree to guaranty all obligations to the NRP Parties under
such Consenting Counterparty Agreement and agree to be bound by all terms and
conditions of this Article V.


VI.Additional Provisions
A.This Master Agreement was prepared by all Parties after substantial
negotiation; it shall be interpreted as mutually drafted by all Parties and
shall not be construed more severely against any Party as the preparer of the
document. All Parties are sophisticated in the business which is the subject of
this Master Agreement. All Parties warrant and represent that they have been
represented by counsel and have consulted that counsel with regard to each
provision herein and in particular the following WAIVER OF JURY TRIAL.
B.WAIVER OF JURY TRIAL. ALL PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS MASTER AGREEMENT OR ANY DEALINGS AMONG THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS
INTENDED BY ALL PARTIES TO BE ALL ENCOMPANSSING OF ANY AND ALL DISPUTES FILED IN
ANY COURT THAT RELATE TO THE SUBJECT MATTER OF THIS MASTER AGREEMENT, INCLUDING
WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL
OTHER COMMON LAW AND STATUTORY CLAIMS. ALL PARTIES ACKNOWLEDGE THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTERING INTO THIS MASTER AGREEMENT, THAT EACH HAS
RELIED UPON THIS WAIVER IN ENTERING INTO THIS MASTER AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN FUTURE DEALINGS WHICH PERTAIN TO THE
SUBJECT MATTER OF THIS MASTER AGREEMENT. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT CANNOT BE MODIFIED EITHER
13



--------------------------------------------------------------------------------



ORALLY OR IN WRITING. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS MASTER AGREEMENT AND TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATED TO THIS MASTER AGREEMENT. IN THE EVENT OF
LITIGATION, THIS MASTER AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A BENCH
TRIAL AND WAIVER OF JURY TRIAL.
C.All notices and other communications from any Party shall be in writing and
shall be deemed to have been duly given if delivered by email, physical mail,
courier service, or messenger to another Party at the applicable addresses
below, or such other addresses as may be furnished hereafter by notice in
writing.
If to any Foresight Party:
Foresight Energy Resources, LLC
One Metropolitan Square
211 North Broadway, Suite 2600
St. Louis, Missouri 63102
Attn: Robert D. Moore
Email: rmoore@coalsource.com
If to any NRP Party:
NRP (Operating) LLC
5260 Irwin Road
Huntington, West Virginia 25705-3247
Attn: Gregory Wooten
Email: gwooten@wpplp.com
nrpchiefengineer@wpplp.com




With a copy to:
Foresight Energy Resources, LLC
One Metropolitan Square
211 North Broadway, Suite 2600
St. Louis, Missouri 63102
Attn: Jeremy Harrison
Email: JeremyHarrison@coalsource.com
With a copy to:
Natural Resource Partners L.P.
1201 Louisiana Street
Suite 3400
Houston, Texas 77002
Attn: Kathryn Wilson, Esq.
Email: kwilson@nrplp.com



D.This Master Agreement shall be governed by the laws of the State of Illinois
and all Parties by their execution of this Master Agreement submit to, and agree
to, the jurisdiction of the Courts of Illinois, state and federal.
E.Time is of the essence of all provisions of this Master Agreement. All times
and lengths of times are material to the Parties and may be strictly enforced.
No extension of time may be implied by the conduct of any Party. Extensions of
time may only be made by an express writing of the Party granting such
extension, which express writing shall specifically refer to time period being
extended and state the length of the extension.
F.This Master Agreement may be executed in any number of counterparts (including
electronic counterparts), all of which taken together shall constitute one and
the
14



--------------------------------------------------------------------------------



same instrument, and any Party may execute this Master Agreement by signing any
such counterpart(s).
G.At the request of any Party, a recording memorandum setting forth any terms of
this Master Agreement prudent to be recorded for protection of a Party to the
Subject Agreements
H.Except as expressly modified and amended in this Master Agreement, all terms,
conditions and provisions of the Subject Agreements shall remain in full force
and effect as written.
[Signature Pages Follow]
15




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Master Agreement to be
duly executed as of the date first written above.

FORESIGHT PARTIES:FORESIGHT ENERGY GP LLCFORESIGHT ENERGY LP
By Foresight Energy GP LLC, its general partner
By:/s/ Robert D. MooreBy: /s/ Robert D. MooreName:Robert D. MooreName:Robert D.
MooreTitle:Chairman, President, CEOTitle:President and Chief Executive Officer




FORESIGHT ENERGY LLCSUGAR CAMP ENERGY LLCBy:/s/ Robert D. MooreBy: /s/ Robert D.
MooreName:Robert D. MooreName:Robert D. MooreTitle:President and Chief Executive
OfficerTitle:President and Chief Executive Officer




HILLSBORO ENERGY LLCWILLIAMSON ENERGY, LLCBy:/s/ Robert D. MooreBy:/s/ Robert D.
MooreName:Robert D. MooreName:Robert D. MooreTitle:President and Chief Executive
OfficerTitle:President and Chief Executive Officer




MACOUPIN ENERGY LLCFORESIGHT ENERGY RESOURCES LLCBy:/s/ Robert D. MooreBy: /s/
Robert D. MooreName:Robert D. MooreName:Robert D. MooreTitle:President and Chief
Executive OfficerTitle:President and Chief Executive Officer




FORESIGHT ENERGY OPERATING LLCBy:/s/ Robert D. MooreName:Robert D.
MooreTitle:President and Chief Executive Officer

        
[Signature Page to Master Agreement – Foresight Parties]




--------------------------------------------------------------------------------




NRP PARTIES:NRP (OPERATING) LLCBy:/s/ Gregory WootenName:Gregory WootenTitle:
Vice President – Chief Engineer




WPP LLCBy NRP (Operating) LLC, its sole memberBy:/s/ Gregory WootenName:Gregory
WootenTitle:
Vice President – Chief Engineer




HOD LLCBy NRP (Operating) LLC, its sole memberBy:/s/ Gregory WootenName:Gregory
WootenTitle:
Vice President – Chief Engineer




INDEPENDENCE LAND COMPANY, LLCBy NRP (Operating) LLC, its sole memberBy:/s/
Gregory WootenName:Gregory WootenTitle:
Vice President – Chief Engineer




WILLIAMSON TRANSPORT LLCBy NRP (Operating) LLC, its sole memberBy:/s/ Gregory
WootenName:Gregory WootenTitle:
Vice President – Chief Engineer





[Signature Page to Master Agreement – NRP Parties]






--------------------------------------------------------------------------------



Exhibits:
Exhibit A: Consenting Counterparty Agreements
Exhibit B: Payments during Alternative Payment Period
Exhibit C: Williamson Recoupment Schedule
Exhibit D: Macoupin Equipment Schedule













